Name: Commission Regulation (EC) No 1031/1999 of 19 May 1999 fixing certain indicative quantities and individual ceilings for the issue of licences for the import of bananas into the Community in the third quarter of 1999 under the tariff quotas or as part of the quantity of traditional ACP bananas
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy;  international trade;  trade
 Date Published: nan

 EN Official Journal of the European Communities20. 5. 1999 L 126/11 COMMISSION REGULATION (EC) No 1031/1999 of 19 May 1999 fixing certain indicative quantities and individual ceilings for the issue of licences for the import of bananas into the Community in the third quarter of 1999 under the tariff quotas or as part of the quantity of traditional ACP bananas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 1637/98 (2), and in particular Article 20 thereof, (1) Whereas Article 14(1) of Commission Regulation (EC) No 2362/98 of 28 October 1998 laying down detailed rules for the implementation of Council Regulation (EEC) No 404/93 regarding imports of bananas into the Community (3), as amended by Regulation (EC) No 756/1999 (4), provides that, for each of the first three quarters of the year, an indicative quantity expressed as the same percentage of available quantities for each of the origins listed in Annex I may be fixed for the purposes of issuing import licences; (2) Whereas analysis of the data on quantities of bananas marketed in the Community in 1998, in particular actual imports during the third quarter of that year, and on supply and consumption forecasts for the Community market during the third quarter of 1999 indicates that, in order to guarantee a satis- factory supply to the entire Community, and indic- ative quantity for each of the origins listed in Annex I to Regulation (EC) No 2362/98 should be fixed at 25 % of the quantity allocated to that origin; (3) Whereas the same data indicate that, in application of Article 14(2) of Regulation (EC) No 2362/98, the maximum quantity for which each operator may submit licence applications for the third quarter of 1999 should be fixed; (4) Whereas this Regulation should enter into force without delay, before the start of the period for the submission of licence applications for the third quarter of 1999; (5) Whereas the provisions adopted in this Regulation aim to ensure uninterrupted supplies to the market in the third quarter of 1999 and continued trade with supplying countries but are without prejudice to any measures that may subsequently be adopted, above all to comply with international commit- ments entered into by the Community within the World Trade Organisation (WTO), and cannot be invoked by operators as grounds for legitimate expectations regarding the extension of the import arrangements; (6) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: Article 1 The indicative quantity referred to in Article 14(1) of Regulation (EC) No 2362/98 for imports of bananas under the tariff quotas or as part of the quantity of tradi- tional ACP bananas, provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 is fixed for the third quarter of 1999 at 25 % of the quantities established for each of the origins mentioned in Annex I to Regulation (EC) No 2362/98. Article 2 The quantity authorised for each traditional operator and new entrant, referred to in Article 14(2) of Regulation (EC) No 2362/98, is fixed for the third quarter of 1999 at 27 % of the quantity which was allocated to him under Article 6(4) and Article 9(4) of that Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (1) OJ L 47, 25.2.1993, p. 1. (2) OJ L 210, 28.7.1998, p. 28. (3) OJ L 293, 31.10.1998, p. 32. (4) OJ L 98, 13.4.1999, p. 10. EN Official Journal of the European Communities 20. 5. 1999L 126/12 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1999. For the Commission Franz FISCHLER Member of the Commission